Title: To George Washington from Samuel Miles, 19 August 1782
From: Miles, Samuel
To: Washington, George


                  
                     Sir
                     Philada Augt 19th 1782.
                  
                  Having been out of Town for upwards of six weeks past, on accot of my Health, I had not the Honor of Receiving your Excellencies letter of the 8th Uto. till my return last Thursday, & hope this circumstance will appologies for not answering it immediately.  I am exceedingly sorry that there was any mistake respecting your Crockery ware, & must take, at least, part of the blame to myself—Being buisey, I did not send for them till some days after your Excellency left the City, and not doubting but they were altogether, did not compare them with the invoice, but order’d them to be packed ready for Transportation, whenever they should be call’d for, and supposing they were all packed made no farther inquirey.
                  On receipt of your Excellencies letter, inquirey was immediately made respecting the defficiency, and it appeared that Don Francisco, had an entertainment a day or two after you left the City, & that his Stewart had made use of those dishes, plates &c., and had also, lent part of them to the Minister of France’s Stewart.  they are, however, I am informed, all return’d and forwarded, except one dozn plates.  Thus have I given your Excellency the true cause of the difficiency, and, altho I acknowledge myself blamable, in not sending for the ware sooner, and in not examining the receival with the invoice, Yet I flatter myself the manner in which that difficiency happened, will in some measure excuse me with your Excellency.  I have the Honor to be, with the utmost respect Your Excellencies Most Obed. & Most Hble Servant
                  Saml Miles  D.Q.M.
               